Putnam, J.
ruled, proforma, that the plaintiffs, if they proved these facts, were not entitled to maintain this action, ordered a *8verdict for the defendant, and reported the case to this court, according to whose opinion on this question judgment was to be entered on the verdict or a new trial ordered.
G. H. Towle, for the plaintiffs.
R. M. Morse, Jr. & R. Stone, Jr., for the defendant.
Gray, C. J. The U. S. St. of June 22, 1874, § 17, which defines the power of the District Court of the United States over proceedings of composition in bankruptcy, provides that, “ if it shall at any time appear to the court, on notice, satisfactory evidence, and hearing, that a composition under this section cannot, in consequence of legal difficulties, or for any sufficient cause, proceed without injustice or undue delay to the creditors or to the debtor, the court may refuse to accept and confirm such composition, or may set the same aside.” Under this provision, the judgment approving the composition might have been set aside by that court for the benefit of all the creditors, upon a direct application for the purpose, and upon proof of the fraudulent acts now charged against the defendant. In re Sawyer, 2 Lowell, 475. Ex parte Hamlin, 2 Lowell, 571. In re Scott, 15 Bankr. Reg. 73, 90. In re Herman, 17 Bankr. Reg. 440. In re Thorpe, L. R. 8 Ch. 743, 746. Those acts cannot therefore be set up to impeach that judgment collaterally in an action at law in a state court by a single creditor who was a party to those proceedings. Way v. Howe, 108 Mass. 502. Burpee v. Sparhawk, 108 Mass. 111. Black v. Blazo, 117 Mass. 17. See also Home National Bank v. Carpenter, ante, 1; Hersey v. Jones, 128 Mass. 473; Lewis v. Leonard, 5 Ex. D. 165; Wadsworth v. Pickles, 5 Q. B. D. 470.
The case differs from those in which the plaintiff was not a party to, nor bound by, the adjudication in the federal court, as in Mudge v. Wilmot, 124 Mass. 493, and Woolsey v. Hogan, 124 Mass. 497; or in which the defendant had not done nor attempted to do the acts required of him by that adjudication, as in National Mount Wollaston Bank v. Porter, 122 Mass. 308, and Pierce v. Gilkey, 124 Mass. 300. Judgment on the verdict.